Talmadge, J.
(concurrence) — While I agree with the *992majority we must reverse the Court of Appeals and remand the case to the superior court to determine if Tomal made a knowing, voluntary, and intentional waiver of his right to appeal, I write separately to express my frustration with the conduct evidenced in this case. We should no more condone dilatory tactics of counsel in the criminal context than we do in the civil context.
Tomal was first arrested for driving under the influence (DUI) on February 5, 1989. The State trooper who arrested Tomal informed him of his right to an attorney on at least seven occasions. After the blood alcohol test was administered, Tomal again asked the trooper if he should get an attorney and the trooper curtly advised him of the right to an attorney. Tomal was ultimately convicted of DUI and sentenced on June 20, 1989 in the Pierce County District Court. A notice of appeal was filed on June 22, 1989 by Tomal’s counsel, but a copy of the notice of appeal was apparently not sent to the Office of the Pierce County Prosecuting Attorney. Ultimately, the State brought a motion to dismiss the appeal in the Pierce County Superior Court for want of prosecution in November 1993, more than four years after the filing of the notice of appeal. No steps were taken by any party to perfect this appeal.3 Finally, defense counsel filed a brief on November 19, 1993. Counsel took no further steps to perfect the appeal at that point, however. On March 23, 1994, the State renewed its motion to dismiss when defense counsel failed to file a transcript. Defense counsel sought additional time to file the report of proceedings, which was granted by the superior court. Although the Court of Appeals reversed the denial of dismissal on the basis of RALJ 10.2(a), the superior court denied the State’s motion to dismiss, finding defense counsel had abandoned Tomal’s appeal.
While there is some suggestion in the record that the failure to perfect appeals from decisions of the district *993court is a trial tactic used by counsel, I am hard pressed to see why we or the lower courts should tolerate such behavior. See State v. Ashbaugh, 90 Wn.2d 432, 439, 583 P.2d 1206 (1978) (noting while we are hesitant to punish litigants for neglect of their counsel, we do not condone willful and unexcusable failure to comply with applicable appellate rules). I am frustrated by tactics delaying resolution of cases on the merits. We do not condone such trial tactics of delay in Pierce County, or anywhere else in our state. I urge the trial court to consider if the delay in perfection of the appeal to the superior court in this case was, in fact, a trial tactic, and to accept the majority’s invitation to impose sanctions, if necessary. Majority op. at 991.

While defense counsel apparently delayed perfecting the appeal, the State is not blameless. The State has a responsibility to keep track of judgments and sentences, and make certain that sentences are served.